 1

 2                                UNITED STATES DISTRICT COURT

 3                                       DISTRICT OF NEVADA

 4   DAVID JERRY PAULE,                              Case No. 2:20-cv-01362-GMN-DJA

 5          Plaintiff,                               ORDER

 6   v.

 7   BOB FAULKNER, et al.,

 8          Defendants.

 9

10         On May 7, 2021, the Court issued a screening order on Plaintiff’s First Amended

11 Complaint permitting one claim to proceed and dismissing some claims with leave to

12 amend and some claims with prejudice. ECF No. 8. The Court granted Plaintiff 30 days

13 from the date of that order to file a Second Amended Complaint curing the deficiencies of

14 the First Amended Complaint. Id. The Court specifically stated that if Plaintiff chose not

15 to file a Second Amended Complaint, the action would proceed against Defendants

16 Johnson, Hubbard-Pickett, and Faulkner on Plaintiff’s claim of deliberate indifference to

17 serious medical need (Count 2). Id. at 20. Plaintiff has filed a Notice of Election to Not

18 File a Second Amended Complaint. Pursuant to the screening order, this action will

19 proceed against Defendants Johnson, Hubbard-Pickett, and Faulkner on Plaintiff’s claim

20 of deliberate indifference to serious medical need (Count 2) only.

21         Accordingly, for the foregoing reasons,

22         IT IS ORDERED that, pursuant to the Court’s screening order (ECF No. 8), this

23 action will proceed against Defendants Johnson, Hubbard-Pickett, and Faulkner on

24 Plaintiff’s claim of deliberate indifference to serious medical need (Count 2) only.

25
 1         IT IS FURTHER ORDERED that given the nature of the claim that the Court has

 2 permitted to proceed, this action is STAYED for 90 days to allow Plaintiff and Defendants

 3 an opportunity to settle their dispute before the $350.00 filing fee is paid, an answer is

 4 filed, or the discovery process begins. During this 90-day stay period and until the Court

 5 lifts the stay, no other pleadings or papers may be filed in this case, and the parties may

 6 not engage in any discovery, nor are the parties required to respond to any paper filed in

 7 violation of the stay unless specifically ordered by the court to do so. The Court will refer

 8 this case to the Court’s Inmate Early Mediation Program, and the Court will enter a

 9 subsequent order. Regardless, on or before 90 days from the date this order is entered,

10 the Office of the Attorney General will file the report form attached to this order regarding

11 the results of the 90-day stay, even if a stipulation for dismissal is entered prior to the end

12 of the 90-day stay. If the parties proceed with this action, the Court will then issue an

13 order setting a date for Defendants to file an answer or other response. Following the

14 filing of an answer, the Court will issue a scheduling order setting discovery and

15 dispositive motion deadlines.

16         IT IS FURTHER ORDERED that “settlement” may or may not include payment of

17 money damages. It also may or may not include an agreement to resolve Plaintiff’s

18 issues differently. A compromise agreement is one in which neither party is completely

19 satisfied with the result, but both have given something up and both have obtained

20 something in return.

21         IT IS FURTHER ORDERED that if the case does not settle, Plaintiff will be

22 required to pay the full $350.00 filing fee. This fee cannot be waived. If Plaintiff is

23 allowed to proceed in forma pauperis, the fee will be paid in installments from his prison

24
                                                      2
25
 1 trust account. 28 U.S.C. § 1915(b). If Plaintiff is not allowed to proceed in forma

 2 pauperis, the $350.00 will be due immediately.

 3          IT IS FURTHER ORDERED that if any party seeks to have this case excluded

 4 from the inmate mediation program, that party will file a “motion to exclude case from

 5 mediation” on or before 21 days from the date of this order. The responding party will

 6 have 7 days to file a response. No reply will be filed. Thereafter, the Court will issue an

 7 order, set the matter for hearing, or both.

 8          IT IS FURTHER ORDERED that the Clerk of the Court will electronically SERVE a

 9 copy of this order, the original screening order (ECF No. 8) and a copy of Plaintiff’s First

10 Amended Complaint (ECF No. 6) on the Office of the Attorney General of the State of

11 Nevada, by adding the Attorney General of the State of Nevada to the docket sheet. This

12 does not indicate acceptance of service.

13          IT IS FURTHER ORDERED that the Attorney General’s Office will advise the Court

14 within 21 days of the date of the entry of this order whether it will enter a limited notice of

15 appearance on behalf of Defendants for the purpose of settlement. No defenses or

16 objections, including lack of service, will be waived as a result of the filing of the limited

17 notice of appearance.

18           DATED this 13th of May 2021.

19
                                                        United States Magistrate Judge
20

21

22

23

24
                                                       3
25
 1

 2                                UNITED STATES DISTRICT COURT

 3                                       DISTRICT OF NEVADA

 4   DAVID JERRY PAULE,                            Case No. 2:20-cv-01362-GMN-DJA

 5          Plaintiff,                             REPORT OF ATTORNEY GENERAL
                                                   RE: RESULTS OF 90-DAY STAY
 6   v.

 7   BOB FAULKNER, et al.,

 8          Defendants.

 9

10 NOTE: ONLY THE OFFICE OF THE ATTORNEY GENERAL WILL FILE THIS FORM.
   THE INMATE PLAINTIFF MAY NOT FILE THIS FORM.
11

12         On ________________ [the date of the issuance of the screening order], the Court

13 issued its screening order stating that it had conducted its screening pursuant to 28

14 U.S.C. § 1915A, and that certain specified claims in this case would proceed. The Court

15 ordered the Office of the Attorney General of the State of Nevada to file a report 90 days

16 after the date of the entry of the Court’s screening order to indicate the status of the case

17 at the end of the 90-day stay. By filing this form, the Office of the Attorney General hereby

18 complies.

19                                           REPORT FORM

20 [Identify which of the following two situations (identified in bold type) describes the case,
   and follow the instructions corresponding to the proper statement.]
21
   Situation One: Mediated Case: The case was assigned to mediation by a court-
22 appointed mediator during the 90-day stay. [If this statement is accurate, check ONE
   of the six statements below and fill in any additional information as required, then proceed
23 to the signature block.]

24
                                                     4
25
 1        ____ A mediation session with a court-appointed mediator was held on
               _______________ [enter date], and as of this date, the parties have
 2             reached a settlement (even if paperwork to memorialize the settlement
               remains to be completed). (If this box is checked, the parties are on notice
 3             that they must SEPARATELY file either a contemporaneous stipulation of
               dismissal or a motion requesting that the Court continue the stay in the case
 4             until a specified date upon which they will file a stipulation of dismissal.)

 5        ____ A mediation session with a court-appointed mediator was held on
               ________________ [enter date], and as of this date, the parties have not
 6             reached a settlement. The Office of the Attorney General therefore informs
               the Court of its intent to proceed with this action.
 7
          ____ No mediation session with a court-appointed mediator was held during the
 8             90-day stay, but the parties have nevertheless settled the case. (If this box
               is checked, the parties are on notice that they must SEPARATELY file a
 9             contemporaneous stipulation of dismissal or a motion requesting that the
               Court continue the stay in this case until a specified date upon which they
10             will file a stipulation of dismissal.)

11        ____ No mediation session with a court-appointed mediator was held during the
               90-day stay, but one is currently scheduled for ________________ [enter
12             date].

13        ____ No mediation session with a court-appointed mediator was held during the
               90-day stay, and as of this date, no date certain has been scheduled for
14             such a session.

15        ____ None of the above five statements describes the status of this case.
               Contemporaneously with the filing of this report, the Office of the Attorney
16             General of the State of Nevada is filing a separate document detailing the
               status of this case.
17

18                                           *****

19 Situation Two: Informal Settlement Discussions Case: The case was NOT assigned
   to mediation with a court-appointed mediator during the 90-day stay; rather, the
20 parties were encouraged to engage in informal settlement negotiations. [If this
   statement is accurate, check ONE of the four statements below and fill in any additional
21 information as required, then proceed to the signature block.]

22        ____ The parties engaged in settlement discussions and as of this date, the
               parties have reached a settlement (even if the paperwork to memorialize the
23             settlement remains to be completed). (If this box is checked, the parties are
               on notice that they must SEPARATELY file either a contemporaneous
24             stipulation of dismissal or a motion requesting that the Court continue the
                                                   5
25
 1                stay in this case until a specified date upon which they will file a stipulation
                  of dismissal.)
 2
            ____ The parties engaged in settlement discussions and as of this date, the
 3               parties have not reached a settlement. The Office of the Attorney General
                 therefore informs the Court of its intent to proceed with this action.
 4
            ____ The parties have not engaged in settlement discussions and as of this date,
 5               the parties have not reached a settlement. The Office of the Attorney
                 General therefore informs the Court of its intent to proceed with this action.
 6
            ____ None of the above three statements fully describes the status of this case.
 7               Contemporaneously with the filing of this report, the Office of the Attorney
                 General of the State of Nevada is filing a separate document detailing the
 8               status of this case.

 9

10 Submitted this _______ day of __________________, ______ by:

11

12 Attorney Name: _______________________                    ____________________________
                           Print                                     Signature
13

14 Address:

15

16

17 Phone:

18 Email:

19

20

21

22

23

24
                                                      6
25
